UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6517


JOHN ROOSEVELT BACCUS,

                       Plaintiff – Appellant,

          v.

BRISTOW MARCHANT; DAVID C. NORTON,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:13-cv-03439-JFA)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Roosevelt    Baccus      appeals    the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed     the   record     and     find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Baccus    v.   Marchant,        No.   8:13-cv-03439-JFA        (D.S.C.

Apr. 1, 2014).        We grant Baccus’s motion for judicial notice of

records.     We deny all other outstanding motions.                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials       before    this    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2